Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 	teach The art rejections and the provisional obviousness-type double patenting rejections have been modified in view of the amendments to the claims.
	The amendment to claim 9 has overcome the rejections of claims 9-19 and 25 since the references do not teach forming a layer of the first compound. The art teaches synthesizing the first compound, which one of ordinary skill in the art would not expect to be in the form of layers since they do not teach the presence of a support upon which the first compound would precipitate so as to form a layer.
Information Disclosure Statement
	The Chinese and Japanese patent documents cited in the information disclosure statement of 22 December 2020 have been considered in view of the provided English abstracts.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [072], [083] and [088] and embodiments 1-9 discuss forming layers sequentially but there is no support upon which the first layer is formed. A layer is, by definition, 
Paragraph [056] states the Group VI elements may include but are not limited to O, S, Se, Te, Po and Lv, but these elements are the all elements in Group VI, which can combine with a Group II metal to form a quantum dot. The Group VI transition metals Cr, Mo, W and Sg do not combine with a Group II metal to form a quantum dot. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicants’ amended the claimed process to now teach synthesizing a layer of the first compound. This newly claimed process of claims 1-9 and 25 is indefinite since it is unclear upon what the first compound layer is formed. It is noted that the detailed processes in the taught embodiments would lead one of ordinary skill in the art to expect the first compound to be a 
	Claim 23 is indefinite since it depends from canceled claim 6. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	Claims 1, 2, 20 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-13, 19 and 20 of copending Application No. 15/762,146 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process set forth in the copending claims suggests the QD material claimed in this application since all of the processing conditions in the claims of Application No. 15/762,146 are the same as that disclosed in this application and one of QD materials of the copending claims one that experiences a continuous blue-shift, which means the energy level gradually increases along the radial direction. Since the process of the copending application is the same as that disclosed in this application, the resulting QD structural units must be the same as those claimed in this application, absent any showing to the contrary. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 1, 2, 7, 8, 20 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 9-24 of copending Application No. 15/761,670(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process set forth in the copending claims . 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicants’ comments with respect to these provisional rejections have been considered but do not overcome the rejections. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057944.
This reference teaches blue quantum dots having a continuous gradient composition from center to surface, where the center and the midpoint of the particle each have the formula CdxZnxSe, where 0<x<0.5 and the surface has the formula ZnS. The reference teaches a blue light emitting quantum dot light emitting diode comprising the patented quantum dot, which is an electroluminescent semiconductor device. This gradient alloy composition suggests that of claims 2-3 and thus must have a continuous energy width that gradually increases along the radial direction from the center of the particle. The implicit structure of the dot where each compositional layer surrounding the center has a different composition reads upon the claimed 
The reference also teaches red quantum dot having a continuous gradient composition for the center to the surface, where the center has the composition CdxZnxSeyS1-y where 0<x<0.5 and one of 0<y<0.5 or 0.5<y<1, and the surface has the composition CdxZnxSeyS1-y where 0<x<0.5 and 0<y<0.5. The claims teach that the center has more CdSe than ZnSe and ZnS and the surface has more ZnS than CdSe. This gradient alloy composition suggests that of claims 2-4 and thus must have a continuous energy width that gradually increases along the radial direction from the center of the particle. The implicit structure of the dot where each compositional layer surrounding the center has a different composition reads upon the claimed QD structural unit with a different energy width reads upon the claimed structure of claims 1 and 6 and since the particle has a continuous gradient composition, it must have more than one QD structural units. Since the taught composition is that of claims 2 and 3, one of ordinary skill in the art that the unit cells in the taught structural layers to have the structure of claim 1, absent any showing to the contrary. This red quantum dot has an emission peak of about 625 and a FWHM of about 25. Both of these ranges fall within the ranges of claims 7 and 8. 
The reference teaches the blue quantum dots are produced by forming a cation Zn and Cd mixture, adding S-1-octadecene to the mixture which forms the first sulfur containing compound oC for 30-40 minutes so as to form the gradient composition. The red quantum dots are produced by forming a cation Zn and Cd mixture, adding Se-TOP to the mixture which forms the first selenium containing compound and then injecting either a mixture of S-TOP and small amount of Se-TOP to form a sulfur containing second compound on the first compound and then heating the composition at about 310oC for 30-40 minutes so as to form the gradient composition. The conditions of the heating step falls within those disclosed in applicants’ specification and the taught heating step reads upon applicants’ disclosed cation exchange step. The source of the zinc is the taught cationic mixtures can be zinc and cadmium oleates. The taught zinc, cadmium, selenium and sulfur precursors are those found in in applicants’ specification. Since the taught process suggests that disclosed by applicants’ specification, one of ordinary skill in the art would expect that the thickness of the compositional layers to at least overlap the thickness range of claim 1, absent any showing to the contrary. This is because the same process is expected to produce the same product. The reference suggests the claimed process, quantum dot material and semiconductor devices. 
Claims 1, 2, 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 7,777,233 or U.S. patent application publication 2010/028003.
Both of these references teach quantum dot materials having a continuous gradient. The materials are produced by forming a CdSe nanoparticle; synthesizing ZnSe on the surface of the CdSe nanoparticles and then annealing the coated nanoparticles at 250-350oC for 10-60 minutes to form the alloy gradient. This process reads upon applicants’ process as disclosed in the specification and the taught heating step reads upon the disclosed cation exchange step and the heating conditions fall within those of applicants’ disclosed process. The taught cadmium, zinc and selenium precursors include those disclosed in applicants’ specification. The reference teaches that the dot has an overall alloy composition of Cd1-xZnxSe, where x is 0<x<1 and the amount of zinc decreases from the surface to the center. This gradient alloy composition suggests .
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 7,777,233.
As discussed above, this reference suggests the material of claims 1 and 3. This reference teaches using the taught quantum dots in electroluminescent devices or in photoluminescent devices (col. 11, lines 31-58). The reference suggests the claimed semiconductor devices.
Response to Arguments
	Applicants’ arguments with respect to this rejection have been considered but are not convincing. Applicants have not shown that the taught QD materials do not have the claimed QD structural units. The fact that the references do not describe each monolayer or unit cell that make up of taught intermediate area, which has a continuous gradient composition from center to surface, of the taught QD materials does not overcome the rejection. This is because the taught processes has the same reactants and reacting conditions as applicants’ disclosed process which means that the taught QD materials must inherently have the same structures as the claimed QD materials. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. 
	Applicants’ arguments with respect to the teaching in paragraph [088] does not show that the process of  WO 2015/057944 does not produced a QD with the claimed structure since this paragraph states the “latter method”, which is that in the reference, achieves the gradient composition distribution of the invention. The arguments with respect to the claimed process are moot since the claimed process is no longer rejected over WO 2015/057944. The rejections are maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jon Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/5/21